Citation Nr: 1549386	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for ankylosing spondylitis of the lumbar spine (low back disability) prior to May 21, 2012.

2. Entitlement to an initial rating for radiculopathic symptoms associated with ankylosing spondylitis of the lumbar spine prior to May 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Pittsburg, Pennsylvania that handles foreign cases.  The Board considered this claim in a December 2014 decision.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  The Court granted a joint motion for remand in July 2015 that directed the Board to provide additional reasons and bases for its decision.    


FINDINGS OF FACT

1. During the rating period in question, the weight of the evidence is against finding back flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, or incapacitating episodes of a frequent nature.

2. The evidence shows sciatica with mild sensory symptoms in the lower extremities but not moderate or more severe symptoms.

3. The evidence shows erectile dysfunction associated with the low back disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5240 (2014).

2. The criteria for two 10 percent ratings for sciatica of each lower extremity have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5240-8520 (2014).

3. The criteria for compensation for loss of  use of a creative organ, associated with the low back disability, have been met.  38 U.S.C.A. §§ 1114(k), 1155 (West 2014); 38 C.F.R. §§ 3.350(a), 4.7, 4.59, 4.71a, Diagnostic Code 5240 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In October 2006, prior to adjudication of his claim for service connection, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  Service connection was granted, and the claim on appeal is a downstream issue.  When the original claim was granted, the notice requirements were fulfilled; no further notice is necessary.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for the Veteran's back disability in February 2007.  There is no assertion or indication that the examination was inadequate.  Rather, the examiner recorded the current symptoms and effect on the Veteran's life sufficient to address the rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to measure functional limitation of the back as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible as his statements are detailed and consistent.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran has been rated under Diagnostic Code 5240 for ankylosing spondylitis, which uses the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The Veteran is currently assigned a 10 percent rating for his low back for the period prior to May 21, 2012.
Under the General Rating Formula, the criteria for the next-higher 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5240.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire spine merits a 100 percent rating.  Id.  Additionally, intervertebral disc syndrome with incapacitating episodes of duration of at least two weeks in the past 12 months warrants a 20 percent rating; incapacitating episodes of a duration more than two weeks in the past 12 months warrant higher ratings.  Id.
After considering the evidence, the Board concludes that the criteria for a rating in excess of 10 percent for the low back have not been met for the period prior to May 21, 2012.  See 38 C.F.R. § 4.71a, DC 5240.
The evidence does not show flexion limited to 60 degrees or less or combined range of motion limited to 120 degrees or less.  The February 2007 examiner recorded flexion limited to 70 degrees on the first test and limited to 66 degrees on repetitive testing.  The examiner noted that the Veteran experienced pain at 59 degrees.  The Veteran's functional flexion is 66 degrees, because he experienced an actual limitation after repetitive motion.  Although the Board acknowledges the Veteran's pain symptoms, such pain did not functionally limit his back flexion beyond 66 degrees.  See Mitchell, 25 Vet. App. at 32.  The examiner recorded the Veteran's combined range of motion of the back as significantly greater than 120 degrees.  The examiner noted that painfully limited forward flexion, as opposed to the other ranges of back motion, had the greatest functional impact.  
The Veteran reported stiffness, pain, and weakness during flare-ups and noted that he was not able to walk as much or dress himself as well during such times.  The Veteran's co-workers reported observing him in pain from his back and observing him having trouble with stairs.  The examiner recorded the functional assessment as generally undisturbed.  The recorded 66 degrees of flexion accounted for weakness and pain after repetitive motion.  The Board has considered the symptoms of pain, weakness, and stiffness, but the objective evidence does not show that these symptoms cause any additional functional impairment in the range of motion of the Veteran's back.  See DeLuca, 8 Vet. App. at 202.  There is no evidence of favorable or unfavorable ankylosis affecting the spine.  See February 2007 examination; treatment records.  A rating in excess of 10 percent based on limitation of motion is not merited.  See 38 C.F.R. § 4.71a, DC 5240.  
Additionally, the evidence is insufficient to show incapacitating episodes frequent enough to warrant a 20 percent rating.  During the February 2007 examination, the Veteran reported flare-ups in back symptoms one to two times per month and that he could not work during flare-ups.  Nevertheless, the February 2007 examiner did not cite any evidence or make mention of incapacitating episodes.  A September 2008 report from the Veteran's employer noted that he was absent 20 percent of the time over the previous 10 months.  However, the report explains that some absences were due to illness but others were just because he "needed the day off."  In an October 2008 statement, the Veteran asserted that the time off of work was due to his being a disabled veteran.  He did not specify which days were due to the back disability and which were due to other disabilities.  With no objective evidence of incapacitating episodes and inconclusive evidence on the amount of time lost due to the back disability, a rating based on incapacitating episodes cannot be granted.  See 38 C.F.R. § 4.71a, DC 5240.  

Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5240.  Here, the evidence shows sciatica and erectile dysfunction.  Treatment records from October 2006 to August 2013 show an objective diagnosis of sciatica on the problem list.  The Veteran reported symptoms consistent with sciatica.  The February 2007 examiner recorded erectile dysfunction as a symptom associated with the back disability.  The examiner found no bladder or bowel impairment.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Twenty, 40, and 60 percent evaluations are warranted for moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve, respectively.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Id.

The Board has reviewed the file and finds that the sciatica in the Veteran's lower extremities warrants two separate 10 percent ratings but not higher.  See 38 C.F.R. § 4.124a, DC 8520.  

The evidence shows mild symptoms of incomplete paralysis but not moderate, moderately severe, or severe incomplete paralysis of the lower extremities.  During the February 2007 examination, the Veteran reported pain radiating into his bilateral buttocks.  In a May 2011 statement, he noted that sometimes it took him 10 minutes to get out of bed, he had no strength in his legs to power like normal, and a needle-like pain radiated in and around his hips and shot down his legs.  The February 2007 examiner recorded no objective evidence of sensory disturbances and normal tone and strength of the musculature.  The examiner found some normal and some slightly abnormal reflexes but did not associate this symptom to the low back.  

In a hip examination, the provider noted recurrent vertebragen pain radiating to the bilateral hip and groin areas but resulting in no secondary significant limitation of motion or function.  The examination showed that the Veteran was able to walk unaided.  Medical records do not appear to show any on-going treatment for leg paralysis other than to note the sciatica on the problem lists.  The objective diagnosis of sciatica and the Veteran's reports of pain symptoms are sufficient to evidence mild paralysis.  However, the examiner found no significant impairment, testing of the lower extremities was generally normal, and the Veteran did not have on-going treatment.  As such, the evidence shows only sensory symptoms and does not rise to the level of moderate paralysis for a higher rating.  See 38 C.F.R. § 4.124a, DC 8520.    

Erectile dysfunction associated with the low back disability is eligible for special monthly compensation for loss of use of a creative organ.  See 38 C.F.R. § 3.350(a).

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same symptoms throughout the period on appeal (prior to May 21, 2012) such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider functional impairment of the back disability and associated neurologic impairments.  To this extent, the code rates limitation of motion and paralysis.  The Veteran has not reported any other symptoms associated with his disability, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

A rating in excess of 10 percent for ankylosing spondylitis of the lumbar spine prior to May 21, 2012 is denied.

Two separate 10 percent ratings, but not higher, for sciatica associated with ankylosing spondylitis is granted.

Special monthly compensation for loss of use of a creative organ associated with ankylosing spondylitis is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


